     Case 2:11-cr-00427-TLN-CKD Document 375 Filed 09/03/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                     No. 2:11-cr-00427-TLN
12                     Plaintiff,
13           v.                                     ORDER
14    ANGELA SHAVLOVSKY,
15                     Defendant.
16

17          This matter is before the Court on Defendant Angela Shavlovsky’s (“Defendant”) Motion

18   for Compassionate Release Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i). (ECF No. 357.) The

19   Government filed an opposition. (ECF No. 366.) Defendant filed a reply. (ECF No. 368.) For

20   the reasons set forth below, the Court DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    1
     Case 2:11-cr-00427-TLN-CKD Document 375 Filed 09/03/20 Page 2 of 4

 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On October 27, 2016, Defendant pleaded guilty to conspiracy to commit mail fraud in

 3   violation of 18 U.S.C. § 1349. (ECF No. 236.) On June 15, 2017, the Court sentenced Defendant

 4   to a 51-month term of imprisonment followed by a 36-month term of supervised release. (ECF

 5   No. 270.) Defendant is currently serving her sentence at FCI Dublin. She has served

 6   approximately 35 months of her 51-month sentence of imprisonment and her projected release

 7   date is April 2021.

 8          On August 7, 2020, Defendant filed the instant motion for release pursuant to 18 U.S.C. §

 9   3582(c)(1)(A)(i). (ECF No. 357.) Defendant requests the Court reduce her term of imprisonment

10   to time served due to the COVID-19 pandemic. (Id. at 1.) Defendant is 61 years old and claims

11   she is at an elevated risk for severe complications from COVID-19 because she suffers from

12   multiple medical conditions, including obesity, hypertension, sleep apnea, osteoarthritis, and

13   sinus tachycardia. (Id. at 7.) Defendant cites the conditions of her confinement at FCI Dublin as

14   an additional factor in her vulnerability. (Id. at 9–10.) In opposition, the Government admits

15   Defendant’s obesity is a potentially qualifying medical condition in light of COVID-19. (ECF

16   No. 366 at 8–9.) Regardless, the Government argues the Court should deny Defendant’s motion

17   because Defendant is a continuing danger to the community and the 18 U.S.C. § 3553(a) (“§

18   3553(a)”) factors do not support a reduced sentence.

19          II.     ANALYSIS

20          Generally, a court “may not modify a term of imprisonment once it has been imposed.”
21   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

22   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

23   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

24                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
25                  [“BOP”] to bring a motion on the defendant’s behalf or the lapse of
                    30 days from the receipt of such a request by the warden of the
26                  defendant’s facility, whichever is earlier.
27          18 U.S.C. § 3582(c)(1)(A).

28   ///
                                                       2
     Case 2:11-cr-00427-TLN-CKD Document 375 Filed 09/03/20 Page 3 of 4

 1          In the instant case, it is undisputed that Defendant has met the threshold exhaustion

 2   requirement. Defendant made a request to the warden on March 25, 2020. Additionally,

 3   Defendant’s counsel submitted a separate request on May 13, 2020. Because more than 30 days

 4   have elapsed since Defendant’s requests, Defendant has met the exhaustion requirement. See 18

 5   U.S.C. § 3582(c)(1)(A).

 6          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

 7   release only if she can demonstrate there are “extraordinary and compelling reasons” for a

 8   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

 9   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

10          The Sentencing Commission’s relevant policy statement on compassionate release

11   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

12   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

13   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

14   from a serious physical or medical condition, serious functional or cognitive impairment, or

15   deteriorating physical or mental health because of the aging process, “that substantially

16   diminishes the ability of the defendant to provide self-care within the environment of a

17   correctional facility and from which he or she is not expected to recover.” Id.

18          Defendant’s medical records — filed under seal — confirm that she currently suffers from

19   several health conditions, including obesity. More specifically, Defendant’s records indicate she

20   has a body mass index (“BMI”) of 42.5. The Centers for Disease Control and Prevention has
21   identified obesity — defined as a BMI of 30 or above — as a high-risk factor for COVID-19

22   complication. See generally Centers for Disease Control, Coronavirus Disease 2019 (COVID-

23   19), People Who Are at Higher Risk, available at https://www.cdc.gov/coronavirus/2019-

24   ncov/need-extra-precautions/people-at-higher-risk.html (last visited September 2, 2020). While

25   Defendant appears to be at an increased risk for COVID-19 based on her obesity, it bears

26   mentioning that the BOP currently reports zero active inmate cases of COVID-19 at FCI Dublin.
27   As such, Defendant’s arguments are too general at this time. See, e.g., United States v. Eberhart,

28   No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns
                                                        3
     Case 2:11-cr-00427-TLN-CKD Document 375 Filed 09/03/20 Page 4 of 4

 1   about possible exposure to COVID-19 do not meet the criteria for extraordinary and compelling

 2   reasons for a reduction in sentence set forth in the Sentencing Commission’s policy statement.”).

 3           Even if Defendant satisfies the “extraordinary and compelling” requirement, however, the

 4   Court nonetheless denies Defendant’s request for compassionate release based on the § 3553(a)

 5   factors. Pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court must consider the § 3553(a) factors

 6   before granting compassionate release.

 7           At sentencing, Defendant’s applicable guidelines range was 63–78 months of

 8   imprisonment. In the presentence report, the probation officer indicated she was unable to justify

 9   a below-guideline sentencing recommendation due to the seriousness of the offense and

10   Defendant’s role as a major participant. Despite the probation officer’s recommendation, the

11   Court ultimately sentenced Defendant to a 51-month term of imprisonment, which was the well

12   below the applicable guidelines range. Defendant now seeks to reduce her sentence to time

13   served despite having served only approximately 35 months of her sentence. In other words,

14   Defendant is seeking a reduction from a well-supported, below-guidelines, 51-month sentence to

15   a considerably lower 35-month sentence. Based on the record before the Court, the § 3553(a)

16   factors do not support such a drastic reduction. Although the § 3553(a) factors specifically

17   include the need to provide Defendant with medical care in the most effective manner, it appears

18   FCI Dublin has thus far been capable of adequately addressing Defendant’s medical needs,

19   especially in light of the fact that there are currently no reported inmate cases at the facility.

20   Therefore, Defendant’s medical needs do not outweigh the other § 3553(a) factors that support a
21   51-month sentence.

22           III.    CONCLUSION

23           For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for

24   Compassionate Release. (ECF No. 357).

25           IT IS SO ORDERED.

26   DATED: September 3, 2020
27

28
                                                                   Troy L. Nunley
                                                         4
                                                                   United States District Judge
